Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 03/04/2021.
Claims 1-5 and 7-21 are pending.
Claims 1, 11, and 17 have been amended.
Examiner Note: The examiner will interpret “processor” to be well-known hardware processor.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of analogous claim(s) 1, 11, and 17 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches the amended claims 1, both the parameters and the intent from the user request” and “Porras does not use ‘security alert’ as a parameter to select its algorithm, nor as an input to that algorithm.” The examiner respectfully disagrees. Porras and Mirzaei have been found to meet all requirements set forth by the amended claim language, and in view of the number of amendments encompassed by the arguments, see 35 U.S.C 103 section for full mapping of claim limitations for argument answers.

Claim Objections
Claims 1, 11, and 17 are objected to because of the following informalities:
Claims 1, 11, and 17 analogously recite grammatical errors stating “natural language processing the of the user request” in lines 4 and 6; and “an intent type defining an function” in lines 4-5. And optional solutions to overcome these objections are to change the claim to read “natural language processing  of the user request” and “an intent type defining  a function”.
Claim 17 recites “invoking the selected machine learning model”, and should read “invoke the selected machine learning model” to maintain continuity with the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claims to state “selecting a machine learning model from a model registry that will perform the function with the one or more parameters as inputs to the function;” and does not cite any supporting passage from the specification as support. However, the specification or drawings do not support the claimed “…the one or more parameters as inputs to the function” seeing as the parameters are only taught to be used as inputs into a model. Further see section 35 U.S.C. 112(b) below for optional amendments to overcome this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, and 17 analogously recite the limitation “selecting a machine learning model from a model registry”, but it is unclear to the examiner if this model is meant to refer to the “a model” in line 7 or is a different model. Applicant can overcome this rejection by optionally amending the claims to read “one or more parameters to input to a machine learning model to perform the function [lines 6-7]…selecting the machine learning model from a model registry [line 10]”.

Claims 1, 11, and 17 analogously recite the limitation “selecting a machine learning model…that will perform the function with the one or more parameters as inputs to the function”, however claim 1 also recites “identifying…one or more parameters to input to a model to perform the function [lines 6-7]”; therefore it is unclear to the examiner if the “one or more parameters” are input to the model to perform the function or to the function itself, and further how parameters are input into the function as claimed. Applicant can overcome this rejection by optionally amending the claims to read “that will perform the function with the one or more parameters as inputs to the  selected machine learning model [line 7]”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Porras et al (US Pub 20160218933) hereinafter Porras, in view of Muhammad Mirzaei et al (US Pub 20160171390) hereinafter Mirzaei.
Regarding claim 1, Porras teaches a computer-implemented method comprising: 
receiving a user request for information related to performance of a network, an application or application server, or other information technology (IT) resource (paragraphs 0028-0029, 0096, and Figs. 5B-5C teach a “user” submitting a “query” to the system (receiving a user request for information) concerning operations or “current behavior of a network” (related to performance of a network/other IT resource)); 
identifying, from natural language processing the of the user request, an intent type defining an function to perform (paragraphs 0066-0067, 0071-0072, 0096, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response (from natural language processing the of the user request), determine “the intent (identifying…an intent type) of the NL dialog inputs” from the user, such as the goal, objective, or action of the input (defining an function to perform). This is shown to be possible results to a user’s posed scenario, e.g. “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…” (an intent type defining an function to perform). Paragraph 0049 further teaches the system identifying the user wishes “a recommended course of action (an intent type defining an function to perform) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”); 
identifying, from natural language processing the of the user request, one or more parameters to input to a model to perform the function (paragraph 0096-0097, 0103, 0106-0107, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response (from natural language processing the of the user request), associates (identifies) “parameters” with the “actions to be performed by the system”. Further, the parameters and actions are taught to be included in “extracted data” that is inputted “into a rules engine” that simulates the rules of actions with associated parameters and outputting the predicted result (to input to a model to perform the function), where the used “prediction techniques” are “machine learning”), the one or more parameters including at least a metric type, the one or more parameters including the metric type and a time type when the intent type is one of a plurality of intent types (paragraphs 0031, 0066-0067, 0071-0072, 0096-0097, Figs. 5B-5C, and Table 1 teach utilizing natural language recognition to process the user’s input query/command, determining “the intent (intent type) of the NL dialog inputs” from the user and from “one or more [determined] input intents” (when the intent type is one of a plurality of intent types). Then, in response to determining the user’s intent, associating “parameters” with the “actions to be performed by the system”, where the depicted “recent security alerts” can be associated with the parameters including different “record.type” alerts from an “ALERT_TABLE” to be counted (parameters including the metric type) and within the “last 24 hours (parameters including the metric type and a time type)” for presenting the total to “a user 502 as NL dialog output”. Further examples of user input processed by the system include “quarantine any of my hosts that attempt to connect to more than 3 different blacklisted alternative metric type) in 1 minute (time type)” and “which of my users have visited dropbox.com more than 3 times (alternative metric type) this month (time type)?” Addtionally, paragraph 0049 teaches the system identifying the user wishes “a recommended course of action (the intent type is one of a plurality of intent types) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”), and paragraph 0066 further teaches the “dialog” intent between the user and system is the “communicative exchange of…sentiments” (intent type is determined to be one of a plurality of intent types));
selecting a machine learning model from a model registry that will perform the function with the one or more parameters as inputs to the function; and 
invoking the selected machine learning model to perform the function using the one or more parameters as inputs (paragraphs 0096-0097, 0103, 0106-0107, and Figs. 5B-5C teach responding to the user’s input query/command by inputting “extracted data”, including the associated parameters as mapped above, “into a rules engine” that simulates the rules of actions with associated parameters and outputting the predicted result (invoking the selected machine learning model to perform the function using the one or more parameters as inputs), where the used “prediction techniques” are “machine learning”. This is shown to be possible results to a user’s posed scenario, e.g. “Show me recent security alerts”, and the system presenting the total, counted different “record.type” alerts from an “ALERT_TABLE” within the “last 24 hours” to “a user 502 as NL dialog output”. Further, “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied over the past 7 days…”).
selecting a machine learning model from a model registry that will perform the function with the one or more parameters as inputs to the function.
Mirzaei teaches selecting a machine learning model from a model registry that will perform the function with the one or more parameters as inputs to the function (paragraphs 0003, 0007, 0027-0030, 0049-0050, 0059, 0065-0068, and 0078 teach inferring the meaning of user input is “consistent with frustration or dissatisfaction” with associated “real-time responses”/“response time (or execution speed)” (metric type parameter) at an “initial time” (time type parameter) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (selecting a machine learning model), in accordance with its associated parameters (based on parameters), such as use of “soft/hard real-time deadlines”, from a scientific library (model registry) to execute “application” tasks (that will perform the function with the one or more parameters as inputs to the function)). 
Further, Porras at least implies invoking the selected machine learning model to perform the function using the one or more parameters as inputs (see mapping above), however Mirzaei teaches invoking the selected machine learning model to perform the function using the one or more parameters as inputs (paragraphs 0003, 0007, 0027-0030, 0049-0050, 0059, 0065-0068, and 0078 teach generating “results” for “application” tasks from the selected complex algorithm, shown to be “machine learning algorithms” (invoking the selected machine learning model to perform .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0007, 0027-0030, 0049-0050, 0059, 0065-0068, and 0078).

Regarding claim 3, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach the intent type is one of predict, forecast, classify, correlate, recommend, trends, anomalies, sentiment, or associative (Porras, paragraphs 0066-0067, 0071-0072, 0096, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response, determine “the intent (intent type) of the NL dialog inputs” from the user, such as the goal or objective of the input. This is shown to be possible results to a user’s posed scenario, e.g. “quarantine any of my hosts that attempt to connect to more than 3 different blacklisted IP address in 1 minute” (anomalies, associative), “which of my users have visited dropbox.com more than 3 times this month?” (classify), “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…” (predict, forecast). Paragraph 0049 further teaches the system identifying the user wishes “a recommended course of action recommend) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”), and paragraph 0066 further teaches the “dialog” intent between the user and system is the “communicative exchange of…sentiments”).

Regarding claim 4, , the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach the plurality of intent types including the metric type and the time type includes predict, forecast, classify, and trends (Porras, paragraphs 0066-0067, 0071-0072, 0096-0097, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response, determine “the intent (intent type) of the NL dialog inputs” from the user, such as the goal or objective of the input, and from “one or more [determined] input intents” (plurality of intent types). Then, in response to determining the user’s intent, associating “parameters” with the “actions to be performed by the system”, where the depicted “recent security alerts” can be associated with the parameters including different “record.type” alerts from an “ALERT_TABLE” to be counted (parameters including the metric type) and within the “last 24 hours (parameters including the metric type and a time type)” for presenting the total to “a user 502 as NL dialog output”. This is further shown to be possible results to a user’s posed scenarios of recent events (plurality of intent types including the metric type and the time type), e.g. “quarantine any of my hosts that attempt to connect to more than 3 different blacklisted IP address (alternative metric type) in 1 minute (time type)”, “which of my users have visited dropbox.com more than 3 times (alternative metric type) this month (time type)?” (classify), “What would plurality of intent types including predict, forecast), “Tell me if one of my printers of copiers connects to an IP address outside of my network (plurality of intent types including classify)”, “Show me recent security alerts involving our homenet (plurality of intent types including trends)”.).

Regarding claim 5, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach determining at least one dataset on which to operate based on the user request for information (Examiner note: according to applicant’s spec, the claimed “dataset” is not specifically defined other than it may be identified/extracted from the user statement (paragraphs 0029, 0033, 0037 and 0047). Therefore, “dataset” will be interpreted as any collection of data determined from the user statement.
Porras, paragraph 0096-0099 and Figs. 5B-5C teaches applying “domain-specific rules, templates, or data relationships implemented as an ontology” based on extracted key words/phrases for natural language processing of the user’s input requests/commands (determining at least one dataset on which to operate based on the user request for information).).

Regarding claim 7, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach invoking the machine learning model comprises communicating with a machine learning service via an application program interface (API) (Porras, paragraphs 0042, 0096-0097, 0103, 0106-0107, .
Porras at least implies invoking the machine learning model comprises communicating with a machine learning service via an application program interface (API) (see mapping above), however Mirzaei teaches invoking the machine learning model comprises communicating with a machine learning service via an application program interface (API) (paragraphs 0035-0036, 0048, and 0065-0069 teach using API to institute and obtain trade-off settings for selecting/adjusting machine learning algorithms (invoking the machine learning model comprises communicating with a machine learning service via an application program interface (API)) for operations in order to meet certain performance values).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and API usage into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0035-0036, 0048, and 0065-0069).

Regarding claim 8, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach the selecting of the machine learning model from the model registry comprises: 
matching the intent type with a function of the machine learning model specified in the model registry (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (matching the intent type with a function of the machine learning model), in accordance with its associated parameters from a scientific library (model registry); for example: adjust/select an algorithm to speed up the processing time or improve accuracy “to improve the user experience” (matching the intent type with a function of the machine learning model)); and 
matching the one or more parameters with data formats for the machine learning model specified in the model registry (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (matching the one or more parameters with data formats for the machine learning model), in accordance with its associated parameters (one or more parameters) from a scientific library (model registry); for example: adjust/select an algorithm to speed up the processing time or improve accuracy “to improve the user experience” according to its .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and model parameters into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095).

Regarding claim 9, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach identifying at least one compatible machine learning model based on the intent type and the one or more parameters (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, and 0078 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (based on intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (identifying at least one compatible machine learning model), in accordance with its associated parameters (based on parameters) from a scientific library); and
calculating a score for each of the at least one compatible machine learning model based on at least performance data or cost data for the at least one compatible machine learning model specified in the model registry (Mirzaei, paragraphs 0026-0037, 0059, and 0065-0068 the selected/adjusted machine learning ; and 
wherein the selecting of the machine learning model from the model registry is based on the score for the machine learning model (Mirzaei, paragraphs 0026-0037, 0059, and 0065-0068 teach selecting an algorithm, from many complex algorithms in a scientific library (model registry), for adjustment/execution based on inferred user input, determined response, and/or priority list; for example: adjust/select an algorithm with faster timeliness to speed up the processing time or improve accuracy “to improve the user experience”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and algorithm precision/timeliness/parameters into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095).

Regarding claim 10, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach providing the result to a user (Mirzaei, ; 
generating performance data by monitoring performance of the machine learning model (Mirzaei, paragraphs 0027-0037 and 0059 teach selecting and adjusting a complex algorithm (model), that are machine learning, in order to observe (monitor) user feedback indicating (generating) the algorithm’s performance provides acceptable “real-time responses (performance data), accuracy (performance data), and/or precision in results (performance data)); and 
storing the performance data in a record for the machine learning model, wherein the record is stored in the model registry (Mirzaei, paragraphs 0003, 0049 and 0065-0068 teach storing data (record) of the user response to the complex algorithm’s “real-time responses (performance data), accuracy (performance data), and/or precision in results (performance data)” and the selected/adjusted complex algorithms in a scientific library (model registry)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of monitoring and storing user feedback data regarding complex algorithm performances into Abrams’ teaching of algorithm selection based on user input data in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0033, 0049, 0059 and 0065-0068).

Regarding claim 11, Porras teaches a non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to perform operations comprising (paragraphs 0023, 0121-0126, 0132, 0136 teach a non-transitory “machine-readable” storage medium with instructions that are executed on a processor to perform the disclosure’s embodiments): 
receiving a user request for information related to performance of a network, an application or application server, or other information technology (IT) resource (paragraphs 0028-0029, 0096, and Figs. 5B-5C teach a “user” submitting a “query” to the system (receiving a user request for information) concerning operations or “current behavior of a network” (related to performance of a network/other IT resource)); 
identifying, from natural language processing the of the user request, an intent type defining an function to perform (paragraphs 0066-0067, 0071-0072, 0096, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response (from natural language processing the of the user request), determine “the intent (identifying…an intent type) of the NL dialog inputs” from the user, such as the goal, objective, or action of the input (defining an function to perform). This is shown to be possible results to a user’s posed scenario, e.g. “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…” (an intent type defining an function to perform). Paragraph 0049 further teaches the system identifying the user wishes “a recommended course of action (an intent type defining an function to perform) ; 
identifying, from natural language processing the of the user request, one or more parameters to input to a model to perform the function (paragraph 0096-0097, 0103, 0106-0107, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response (from natural language processing the of the user request), associates (identifies) “parameters” with the “actions to be performed by the system”. Further, the parameters and actions are taught to be included in “extracted data” that is inputted “into a rules engine” that simulates the rules of actions with associated parameters and outputting the predicted result (to input to a model to perform the function), where the used “prediction techniques” are “machine learning”), the one or more parameters including at least a metric type, the one or more parameters including the metric type and a time type when the intent type is one of a plurality of intent types (paragraphs 0031, 0066-0067, 0071-0072, 0096-0097, Figs. 5B-5C, and Table 1 teach utilizing natural language recognition to process the user’s input query/command, determining “the intent (intent type) of the NL dialog inputs” from the user and from “one or more [determined] input intents” (when the intent type is one of a plurality of intent types). Then, in response to determining the user’s intent, associating “parameters” with the “actions to be performed by the system”, where the depicted “recent security alerts” can be associated with the parameters including different “record.type” alerts from an “ALERT_TABLE” to be counted (parameters including the metric type) and within the “last 24 hours (parameters including the metric type and a time type)” for presenting the total to “a user 502 as NL alternative metric type) in 1 minute (time type)” and “which of my users have visited dropbox.com more than 3 times (alternative metric type) this month (time type)?” Addtionally, paragraph 0049 teaches the system identifying the user wishes “a recommended course of action (the intent type is one of a plurality of intent types) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”), and paragraph 0066 further teaches the “dialog” intent between the user and system is the “communicative exchange of…sentiments” (intent type is determined to be one of a plurality of intent types)); 
selecting a machine learning model from a model registry that will perform the function with the one or more parameters as inputs to the function; and 
invoking the selected machine learning model to perform the function using the one or more parameters as inputs (paragraphs 0096-0097, 0103, 0106-0107, and Figs. 5B-5C teach responding to the user’s input query/command by inputting “extracted data”, including the associated parameters as mapped above, “into a rules engine” that simulates the rules of actions with associated parameters and outputting the predicted result (invoking the selected machine learning model to perform the function using the one or more parameters as inputs), where the used “prediction techniques” are “machine learning”. This is shown to be possible results to a user’s posed scenario, e.g. “Show me recent security alerts”, and the system presenting the total, counted different “record.type” alerts from an “ALERT_TABLE” within the “last 24 hours” to “a user 502 as NL dialog output”. Further, “What would happen if I block .
While Porras teaches a system using “machine learning” for “prediction techniques” and generating output results, Porras does not explicitly teach selecting a machine learning model from a model registry that will perform the function with the one or more parameters as inputs to the function.
Mirzaei teaches selecting a machine learning model from a model registry that will perform the function with the one or more parameters as inputs to the function (paragraphs 0003, 0007, 0027-0030, 0049-0050, 0059, 0065-0068, and 0078 teach inferring the meaning of user input is “consistent with frustration or dissatisfaction” with associated “real-time responses”/“response time (or execution speed)” (metric type parameter) at an “initial time” (time type parameter) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (selecting a machine learning model), in accordance with its associated parameters (based on parameters), such as use of “soft/hard real-time deadlines”, from a scientific library (model registry) to execute “application” tasks (that will perform the function with the one or more parameters as inputs to the function)). 
Further, Porras at least implies invoking the selected machine learning model to perform the function using the one or more parameters as inputs (see mapping above), however Mirzaei teaches invoking the selected machine learning model to perform the function using the one or more parameters as inputs (paragraphs 0003, 0007, 0027-0030, 0049-0050, 0059, 0065-0068, and 0078 teach generating “results” for “application” tasks from the selected complex algorithm, shown to be .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0007, 0027-0030, 0049-0050, 0059, 0065-0068, and 0078).

Regarding claim 12, the combination of Porras and Mirzaei teach all the claim limitations of claim 11 and further teach the model is a machine learning model (Porras, paragraphs 0096-0097, 0103, 0106-0107, and Figs. 5B-5C teach responding to the user’s input query/command by simulating the possible rules of actions with associated parameters and outputting the predicted result, where the used “prediction techniques” are “machine learning” (model is a machine learning model)).
Porras at least implies the model is a machine learning model (see mapping above), however Mirzaei teaches the model is a machine learning model (paragraphs 0003, 0027-0029, 0035, 0049, 0059, 0065-0068, and 0078 teach generating “results” from the selected complex algorithm, shown to be “machine learning algorithms” (the model is a machine learning model), with the “identified parameters”).


Regarding claim 13, Abrams teaches all the claim limitations of claim 11 and further teaches the operations include determining at least one dataset on which to operate based on the user statement (Examiner note: according to applicant’s spec, the claimed “dataset” is not specifically defined other than it may be identified/extracted from the user statement (paragraphs 0029, 0033, 0037 and 0047). Therefore, “dataset” will be interpreted as any collection of data determined from the user statement.
Porras, paragraph 0096-0099 and Figs. 5B-5C teaches applying “domain-specific rules, templates, or data relationships implemented as an ontology” based on extracted key words/phrases for natural language processing of the user’s input requests/commands (determining at least one dataset on which to operate based on the user request for information).), and 
the selecting of the model from the model registry is further based on the at least one dataset (Mirzaei, paragraphs 0003, 0027-0029, 0035, 0044, 0059-0062, 0065-0068, and 0078 teach utilizing determined trade-off functionalities (dataset) from .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and trade-off functionalities into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0029, 0035, 0044, 0059-0062, 0065-0068, and 0078).

Regarding claim 14, the combination of Porras and Mirzaei teach all the claim limitations of claim 11 and further teach the selecting of the machine learning model from the model registry comprises: 
matching the intent type with a function of the machine learning model specified in the model registry (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (matching the intent type with a function of the machine learning model), in accordance with its associated parameters from a scientific library (model registry); for example: adjust/select an algorithm to speed up the processing time or improve accuracy “to improve the user ; and 
matching the one or more parameters with data formats for the machine learning model specified in the model registry (Examiner note: according to applicant’s spec, paragraph 0046 “[t]he parameters may be categorized as metric types or time types. Metric type parameters may represent a desired output, an input, or other factors. Time type parameters may represent a past time period for analysis, a future time period for prediction or forecasting, or some other time frame to be used by the model.”
Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (matching the one or more parameters with data formats for the machine learning model), in accordance with its associated parameters (one or more parameters) from a scientific library (model registry); for example: adjust/select an algorithm to speed up the processing time or improve accuracy “to improve the user experience” according to its operating parameters (matching the one or more parameters with data formats for the machine learning model)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and model parameters into Porras’ teaching of determining user input and 

Regarding claim 15 the combination of Porras and Mirzaei teach all the claim limitations of claim 11 and further teach the operations include:
identifying at least one compatible machine learning model based on the intent type and the one or more parameters (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, and 0078 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (based on intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (identifying at least one compatible machine learning model), in accordance with its associated parameters (based on parameters) from a scientific library); and
calculating a score for each of the at least one compatible machine learning model based on at least performance data or cost data for the at least one compatible machine learning model specified in the model registry (Mirzaei, paragraphs 0026-0037, 0059, and 0065-0068 the selected/adjusted machine learning algorithms from a scientific library (compatible machine learning model specified in the model registry) having associated performance response data (score) of precision or computational time that is computed (calculated) through “accuracy (performance data),…precision in results (performance data)”, and measured “timeliness” (cost data)); and 
the selecting of the machine learning model from the model registry is based on the score for the machine learning model (Mirzaei, paragraphs 0026-0037, 0059, and 0065-0068 teach selecting an algorithm, from many complex algorithms in a scientific library (model registry), for adjustment/execution based on inferred user input, determined response, and/or priority list; for example: adjust/select an algorithm with faster timeliness to speed up the processing time or improve accuracy “to improve the user experience”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and algorithm precision/timeliness/parameters into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095).

Regarding claim 16, the combination of Porras and Mirzaei teach all the claim limitations of claim 11 and further teach generating performance data by monitoring performance of the model (Mirzaei, paragraphs 0027-0037 and 0059 teach selecting and adjusting a complex algorithm (model), that are machine learning, in order to observe (monitor) user feedback indicating (generating) the algorithm’s performance provides acceptable “real-time responses (performance data), accuracy (performance data), and/or precision in results (performance data)); and 
storing the performance data in a record for the model, wherein the record is stored in the model registry (Mirzaei, paragraphs 0003, 0049 and 0065-0068 teach storing data (record) of the user response to the complex algorithm’s “real-time responses (performance data), accuracy (performance data), and/or precision in results (performance data)” and the selected/adjusted complex algorithms in a scientific library (model registry)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of monitoring and storing user feedback data regarding complex algorithm performances into Abrams’ teaching of algorithm selection based on user input data in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0033, 0049, 0059 and 0065-0068).

Regarding claim 17, Porras teaches a system comprising: a processor; and a non-transitory computer-readable medium storing instructions that, when executed by the system, cause the system to (paragraphs 0023, 0121-0126, 0132, 0136 teach a “machine-readable” storage medium with instructions that are executed on a processor to perform the disclosure’s embodiments): 
receive a user request for information related to performance of a network, an application or application server, or other information technology (IT) resource (paragraphs 0028-0029, 0096, and Figs. 5B-5C teach a “user” submitting a “query” to the system (receiving a user request for information) concerning operations or “current behavior of a network” (related to performance of a network/other IT resource)); 
identify, from natural language processing the of the user request, an intent type defining an function to perform (paragraphs 0066-0067, 0071-0072, 0096, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response (from natural language processing the of the user request), determine “the intent (identifying…an intent type) of the NL dialog inputs” from the user, such as the goal, objective, or action of the input (defining an function to perform). This is shown to be possible results to a user’s posed scenario, e.g. “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…” (an intent type defining an function to perform). Paragraph 0049 further teaches the system identifying the user wishes “a recommended course of action (an intent type defining an function to perform) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”), 
identify, from natural language processing the of the user request, one or more parameters to input to a model to perform the function (paragraph 0096-0097, 0103, 0106-0107, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response (from natural language processing the of the user request), associates (identifies) “parameters” with the “actions to be performed by the system”. Further, the parameters and actions are taught to be included in “extracted data” that is inputted “into a rules engine” that simulates the rules of actions with associated parameters and outputting the predicted result (to input to a model to perform the function), where the used “prediction techniques” are “machine learning”), the one or more parameters including at least a metric type, the one or more parameters including the metric type and a time type when the intent type is one of a plurality of intent types (paragraphs 0031, 0066-0067, 0071-0072, 0096-0097, Figs. 5B-5C, and Table 1 teach utilizing natural language recognition to process the user’s input query/command, determining “the intent (intent type) of the NL dialog inputs” from the user and from “one or more [determined] input intents” (when the intent type is one of a plurality of intent types). Then, in response to determining the user’s intent, associating “parameters” with the “actions to be performed by the system”, where the depicted “recent security alerts” can be associated with the parameters including different “record.type” alerts from an “ALERT_TABLE” to be counted (parameters including the metric type) and within the “last 24 hours (parameters including the metric type and a time type)” for presenting the total to “a user 502 as NL dialog output”. Further examples of user input processed by the system include “quarantine any of my hosts that attempt to connect to more than 3 different blacklisted IP address (alternative metric type) in 1 minute (time type)” and “which of my users have visited dropbox.com more than 3 times (alternative metric type) this month (time type)?” Addtionally, paragraph 0049 teaches the system identifying the user wishes “a recommended course of action (the intent type is one of a plurality of intent types) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”), and paragraph 0066 further teaches the “dialog” intent between the user and system is the “communicative exchange of…sentiments” (intent type is determined to be one of a plurality of intent types)); 
select a machine learning model from a model registry that will perform the function with the one or more parameters as inputs to the function; and 
invoking the selected machine learning model to perform the function using the one or more parameters as inputs (paragraphs 0096-0097, 0103, 0106-0107, and Figs. 5B-5C teach responding to the user’s input query/command by inputting “extracted data”, including the associated parameters as mapped above, “into a rules engine” that simulates the rules of actions with associated parameters and outputting the predicted result (invoking the selected machine learning model to perform the function using the one or more parameters as inputs), where the used “prediction techniques” are “machine learning”. This is shown to be possible results to a user’s posed scenario, e.g. “Show me recent security alerts”, and the system presenting the total, counted different “record.type” alerts from an “ALERT_TABLE” within the “last 24 hours” to “a user 502 as NL dialog output”. Further, “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied over the past 7 days…”).
While Porras teaches a system using “machine learning” for “prediction techniques” and generating output results, Porras does not explicitly teach select a machine learning model from a model registry that will perform the function with the one or more parameters as inputs to the function.
Mirzaei teaches select a machine learning model from a model registry that will perform the function with the one or more parameters as inputs to the function (paragraphs 0003, 0007, 0027-0030, 0049-0050, 0059, 0065-0068, and 0078 teach inferring the meaning of user input is “consistent with frustration or dissatisfaction” with associated “real-time responses”/“response time (or execution speed)” (metric type parameter) at an “initial time” (time type parameter) in order to adjust/select the proper selecting a machine learning model), in accordance with its associated parameters (based on parameters), such as use of “soft/hard real-time deadlines”, from a scientific library (model registry) to execute “application” tasks (that will perform the function with the one or more parameters as inputs to the function)). 
Further, Porras at least implies invoking the selected machine learning model to perform the function using the one or more parameters as inputs (see mapping above), however Mirzaei teaches invoking the selected machine learning model to perform the function using the one or more parameters as inputs (paragraphs 0003, 0007, 0027-0030, 0049-0050, 0059, 0065-0068, and 0078 teach generating “results” for “application” tasks from the selected complex algorithm, shown to be “machine learning algorithms” (invoking the selected machine learning model to perform the function), with the “identified parameters” as mapped above (using the one or more parameters as inputs)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0007, 0027-0030, 0049-0050, 0059, 0065-0068, and 0078).

Regarding claim 18, the combination of Porras and Mirzaei teach all the claim limitations of claim 17 and further teach match the intent type with a function of the machine learning model specified in the model registry (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (matching the intent type with a function of the machine learning model), in accordance with its associated parameters from a scientific library (model registry); for example: adjust/select an algorithm to speed up the processing time or improve accuracy “to improve the user experience” (matching the intent type with a function of the machine learning model)); and 
match the one or more parameters with data formats for the machine learning model specified in the model registry (Examiner note: according to applicant’s spec, paragraph 0046 “[t]he parameters may be categorized as metric types or time types. Metric type parameters may represent a desired output, an input, or other factors. Time type parameters may represent a past time period for analysis, a future time period for prediction or forecasting, or some other time frame to be used by the model.”
Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (matching the one or more parameters with data formats for the machine learning model), in accordance with its associated .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and model parameters into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095).

Regarding claim 19, the combination of Porras and Mirzaei teach all the claim limitations of claim 17 and further teach identify at least one compatible machine learning model based on the intent type and the one or more parameters (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, and 0078 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (based on intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (identifying at least one compatible machine learning model), in accordance with its associated parameters (based on parameters) from a scientific library); and
calculate a score for each of the at least one compatible machine learning model based on at least performance data or cost data for the at least one compatible machine learning model specified in the model registry (Mirzaei, paragraphs 0026-0037, 0059, and 0065-0068 the selected/adjusted machine learning algorithms from a scientific library (compatible machine learning model specified in the model registry) having associated performance response data (score) of precision or computational time that is computed (calculated) through “accuracy (performance data),…precision in results (performance data)”, and measured “timeliness” (cost data)); and 
the machine learning model is selected from the model registry is based on the score for the machine learning model (Mirzaei, paragraphs 0026-0037, 0059, and 0065-0068 teach selecting an algorithm, from many complex algorithms in a scientific library (model registry), for adjustment/execution based on inferred user input, determined response, and/or priority list; for example: adjust/select an algorithm with faster timeliness to speed up the processing time or improve accuracy “to improve the user experience”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and algorithm precision/timeliness/parameters into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s 

Regarding claim 20, the combination of Porras and Mirzaei teach all the claim limitations of claim 17 and further teach generate performance data by monitoring performance of the machine learning model (Mirzaei, paragraphs 0027-0037 and 0059 teach selecting and adjusting a complex algorithm (model), that are machine learning, in order to observe (monitor) user feedback indicating (generating) the algorithm’s performance provides acceptable “real-time responses (performance data), accuracy (performance data), and/or precision in results (performance data)); and 
store the performance data in a record for the machine learning model, wherein the record is stored in the model registry (Mirzaei, paragraphs 0003, 0049 and 0065-0068 teach storing data (record) of the user response to the complex algorithm’s “real-time responses (performance data), accuracy (performance data), and/or precision in results (performance data)” and the selected/adjusted complex algorithms in a scientific library (model registry)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of monitoring and storing user feedback data regarding complex algorithm performances into Abrams’ teaching of algorithm selection based on user input data in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0033, 0049, 0059 and 0065-0068).

Regarding claim 21, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach the plurality of intent types include to predict, forecast, classify, correlate, recommend, identify trends, identify anomalies, identify sentiment, and identify associations (Porras, paragraphs 0066-0067, 0071-0072, 0096, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response, determine “the intent (intent type) of the NL dialog inputs” from the user, such as the goal or objective of the input. This is shown to be possible results to a user’s posed scenario, e.g. “quarantine any of my hosts that attempt to connect to more than 3 different blacklisted IP address in 1 minute” (identify anomalies), “which of my users have visited dropbox.com more than 3 times this month?” (classify), “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…” (predict, forecast), “Tell me if one of my printers of copiers connects to an IP address outside of my network (classify)”, “Show me recent security alerts involving our homenet (correlate, identify trends, anomalies, associations)”. Paragraph 0049 further teaches the system identifying the user wishes “a recommended course of action (recommend, identify sentiment) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”), and paragraph 0066 further teaches the “dialog” intent between the user and system is the “communicative exchange of…sentiments (identify sentiment)”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Porras et al (US Pub 20160218933) hereinafter Porras, in view of Muhammad Mirzaei et al (US Pub .
Regarding claim 2, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach the request for information is regarding performance of an application server (Porras, paragraphs 0025-0029, 0096, and Figs. 5B-5C teach a “user” submitting a “query” to the system (user request for information) concerning operations or “current behavior of a network” (regarding performance) including the specific “nodes” of the network, where nodes “may refer to any type of computing device, peripheral component, or other electronic device (e.g., a smart appliance) that is connected to the network 150, including client machines and servers” executing “software applications” (application server)).
The combination at least implies obtaining a result based on invoking the machine learning model using the one or more parameters (see mapping above), however Wu teaches the request for information is regarding performance of an application server (paragraphs 0050-0055 teach an analyst submitting a queries (request for information) to a “server application” in order to find performance operation metrics and given operation elapsed time (performance of an application server)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify determining user input and intent regarding predicting or changing network node performances, as taught by Porras as modified by machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data as taught by Mirzaei, to include querying operation 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al (US Pub 20180159719) teaches analyzing the performance of a network utilizing machine learning algorithms and NLP for responding “to user queries”.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123